  
  

Cc

Fill in this TUSTIN ETE

Debtor 1 BALDEMAR GARCIA ESCOBEDO aba
Debtor 2. JOSEFINA ESPINOZA ESCOBEDO:

United States Bankruptcy Court for the: SOUTHERN District of Texas
Case nuniber 20-34984 ee _

Official Form 427°
sovEr Shoctio

Case 20-34984 Document 15 Filed in TXSB on 12/01/20 Page 1 of 12

   
 

    

POLAT Toner tes

 

BE TRUCKING.

       
  
 

 

rs i

amyane whos * party (oa reaffirmation agreement may Ml Out and fie this form. Fill it ont completely, attach ito the

olf Agreement, and filo. the docunionts withia, the time set.under Bankrupsty Rots 4008,

Explain the Repayment Terms .of the Reaffirmation: Agreement

 

 

 

 

 

 

   

 

 

1 Who ls the THE BANK. OP NEW- YORK MELLON, SUCCESSOR TO THE BANK OF NEW: YORK, ‘NOT IN-
creditor? ITS ENDIVIDUAL CAPACITY BUT SOLELY: AS TRUSTEE ON BEHALF .OF THE HOLDERS OF
THE CIT MORTGAGE LOAN TRUST, 2007-1 ASSET-BACKED-CERTIFICATES, SERIES 2007.1
Namo ofthe creditor _
/2.. How much isthe On thedate that-the bankruptcy case is filed $49, £12.08
debt?
‘To be pald under thie reaffirmation agreement —$49'313.00
($430.32 per montls for Mi A months (if fixed interest rate).
‘3 What isthe Before the bankruptcy case was filed 7.31500%
Annual
PereentageRate — Under the reaffirmation‘agrecmeni 231500% © Fixed mite
(APR) of . . @ Adjustable Rate
taterest: (See.
Bankruptey
Cote §
524(k}(3)(E)..
‘4. Does collateral!’ © No
secure the debt? Yes; Descritie the sdltateral
Current'Marketvaluc- $126,259.00,
‘S. Does the creditor 2 No
assert that the C1 Yes. Attach en.expianation of the nature of the-debt and the basis for-contending thatthe debt is non-
debt.is non dischargeable.
dischargeable?:

 

 

2020-003401
Case 20-34984 Document 15 Filed in TXSB on 12/01/20 Page 2 of 12

[- ising:

 

| Se A PADOA/

 

   

 

}: | athioutits on lines .
» Ga and ee
Siffereait?

g. Are: the expense
+ gimounts ori liries
6b-and:6f
different?

 

‘f % Are the net

|. | Monthly income:
in line Gh tess:
than-0?.

Juforination: from a: : cothbtned tndnthly:
. Scheduled: Your " acotte: froth ting 12. -
Income (Official OF Schedule 1:
‘Ponnioélyand .
Stheditle Is Your
Expenses.
{ficial Form.
pe ‘0 in the :
6: Moaiy expenses
‘from Hne:220.6f
Sobedules
: GR. ‘Monthly payments:
oaell reaffirmed’
. Mobis not listed on
. a Schedile.t .
6d. Scheduled net
Sonthly: ‘Income
f ‘Subleact tines 6p
, find Ge from 6a. If
: the tomal is fess thon.
0; put the number in
brackits,
Kh, Are: the income. B No.

 

monty inept Sinn

 

call | sources sffer puyroll:
- ‘deduction,

 

Aeon Be

: Sot mines én a oo)
‘okuded oon

expenses.

 
 
 
 

Present uot monthly
intotne., ‘Subieerlees
6f and: 6g from 6¢. if.
the total is:less than 0,

pui-the Aumntiet in ”

G Yes. - Eeplain why ‘they are: different-ond: soot ins 10,

 

FBlvvo

Ci Yes. Explain. why they.are different and complete Hine 10;

lve

(Yes. A presumption of hardship
ele epee:

p arises (unless the creditor is a credit: oar
Explain howw.ttie debtor wil! make: montily payments on the:

S debt. anid pay ote.

 

 

£0,” Debtors
certification.
about lines 7-9 |

ifany anawer'én
lines: 7-9 is -Yes,
ihedebtor must
Sgn here. .

If'all answers‘on
ine 7-%ere No, go

—ioline'lt.

Ti. Did ag: rattomney

 

Reatiirmétion Agreement

1 certify thatieech exptanation on lines 7-9 is trie endicoméet.

x. _. .
Signature.af Debtor 1

 

2026:003401 jmw:

Signature of Debtor 2 (Spouse Only is a Joint Case)

 
   
 
 

‘Page 20fA2.

 
Case 20-34984 Document15 Filed in TXSB on 12/01/20 Page 3 of 12

B2400A/8 ALT(Form 2400A/B ALT) (12/15)

 

 

 

debtor in agreement?
negotiating the O No
reaffirmation i] Yes
apreement?

Sign Here

 

Wheever fills out this I certify that the attached agreement is n true and correct copy of the reaffirmation agreement
form must sign here, between the parties identifled on this Cover Sheet for Reaffirmation Agreement,

x Dichatl Clee

Printed Name

Check one:
© Debtor or Debtor's Attomey
> Credhtor or Creditor's Alttomey

 

 

 

 

Reaffirmation Agreement 2020-003401 jmw Page 3 of 12
Case 20-34984 Document 15 Filed in TXSB on 12/01/20 Page 4 of 12

82400A/6 ALT|Form 2400A/B ALT) (22/15)

 

Presumption of Undue Hardship

Popo Presumption of Undue Hardship

 

 

 

UNITED STATES BANKRUPTCY COURT

 

 

 

 

 

 

SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
IN RE: § | CASENO. 20-34984
BALDEMAR GARCIA ESCOBEDO §
DBA BE TRUCKING § | CHAPTER7
JOSEFINA ESPINOZA ESCOBEDO §
DEBTOR(S) _§
RE TION AGREEME
[Indicate all documents included in this filing by checking cach applicable box.]
0 Part A: Disclosures, Instructions, and (i Part D: Debtor’s Statement in
Notice to Debtor (pages 1 - 5) Support of Reaffirmation Agreement
() Part B: Reaffirmation Agreement 1) Part E: Motion for Court Approval

O Part C: Certification by Debtor’s Attomey

[Note: Complete Part E only if debtor was not represented by an attorney during
the course of negotiating this agreement. Note also: If you complete Part E, you
must prepare and file Form 2400C ALT - Order on Reaffirmation Agreement. ]

Name of Creditor: THE BANK OF NEW YORK MELLON, SUCCESSOR TO THE BANK OF NEW
YORK, NOT IN ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE ON BEHALF OF THE

HOLDERS OF THE CIT MORTGAGE LOAN TRUST, 2007-1 ASSET-BACKED CERTIFICATES,
SERIES 2007-1

O) {Check this box if] Creditor is a Credit Union as defined in §19(b)(1)(a){iv) of
the Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR
1, DISCLOSURE STATEMENT
Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code,

AMOUNT REAFFIRMED

Reaffirmation Agreement 2020-003401 jmw Page 4 of 12

 
Case 20-34984 Document 15 Filed in TXSB on 12/01/20 Page 5 of 12

B2400A/B ALT(Farm 2400A/B ALT) (12/15)

The amount of debt you have agreed to reaffirm: $49,313.09

The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have
accrued as of the date of this disclosure. Your credit agreement may obligate you to pay additional
amounts which may come due after the date of this disclosure, Consult your credit agreement,

ANNUAL PERCENTAGE RATE

{The armual percentage rate can be disclosed in different ways, depending on the type of debt. j

a. If the debt is an extension of “credit” under an “open end credit plan,” as those terms are
defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose the

annual percentage rate shown in (i) below or, to the extent this rate is not readily available or not
applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate disclosed, or that would have been disclosed, to the
debtor in the most recent periodic statement prior to entering into the reaffirmation
agreement described in Part B below or, ifno such periodic statement was given to
the debtor during the prior six months, the annual percentage rate as it would have
been so disclosed at the time of the disclosure statement:

--+ And/Or —

(ii) The simple interest rate applicable to the amount reaffirmed as of the date this
disclosure statement is given to the debtor: %. Mi different simple
interest rates apply to different balances included in the amount reaffirmed, the
amount of each balance end the rate applicable to it are:

 

g N/R @ IK %
$ Wit @ %;
$_ Nik @__ Nik %. {

b. If the debt is an extension of credit other than under than an open end credit plan,
the creditor may disclose the annual percentage rate shown in (I) below, or, to the extent
this rate is not readily available or not applicable, the simple interest rate shown in (ii)
below, or both,

@ The Annual Percentage Rate under $128(a)(4) of the Truth in Lending Act, as
disclosed to the debtor in the most recent disclosure Statement given to the debtor
Prior to entering into the reaffirmation agreement with respect to the debt or, if no
such disclosure statement was given to the debtor, the annual percentage rate as it
would have been so disclosed: 7,31500%,

a» And/Or -

(ii) The simple interest rate applicable to the amount reaffirmed as of the date this
disclosure statement is given to the debtor: \) jh. _%. If different simple

Reaffirmation Agreement 2020-003401 jmw Page 5 of 12
Case 20-34984 Document 15 Filed in TXSB on 12/01/20 Page 6 of 12

B24Q0A/8 ALT(Form 2400A/6 ALT) (12/15)

interest rates apply to different balances included in the amount reaffirmed, the
amount of each balance and the rate applicabic to it are:

 

$ Nik @ %;
$ dA @ %;
s Nik @ Nik %

 

c. If the underlying debt transaction was disclosed as a variable rate transaction on
the most recent disclosure given under the Truth in Lending Act:

The interest rate on your loan may be a variable interest rate which changes from

time to time, so that the annual percentage rate disclosed here may be higher or
lower,

d. If the reaffirmed debt is sccured by a security interest or lien, which has not been
waived or determined to be void by a final order of the court, the following items or types of
items of the debtor’s goods or property remain subject to such security interest or lien in

connection with the debt or debts being reaffirmed in the reaffirmation agreement described in
Part B.

Item or Type of Item

6826 AVENUE S HOUSTON TX 77011

LOTS THIRTY-SEVEN (37) AND THIRTY-EIGHT (38), IN BLOCK ONE HUNDRED
SEVENTY-THREE (173), OF CENTRAL PARK AN ADDITION IN HARRIS COUNTY,

TEXAS ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN VOLUME 5,
PAGE 23 OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS.

Original Purchase Price or Original Amount of Loan
$6

6,392.00

Optional—At the election of the creditor, a repayment schedule using one or a combination of
the following may be provided:

Repayment Schedule:

Your first payment in the amount of $430.22 is due on November |, 2020 (date), but the future
payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
applicable.

—0oOr~
Your payment schedule will be: KR AS (number) payments in the amount of $ NJ f

each, payable (monthly, annually, weekly, etc,)on the A} ik (day) of each NY}
( week, month, etc.), unless altered later by mutual agreement in writing

IT

 

— Or—
Reaffirmation Agreement *  2020-003401 Jmw Page 6 of 12
Case 20-34984 Document 15 Filed in TXSB on 12/01/20 Page 7 of 12

B2400A/B ALT(Form 2400A/8 ALT) (12/25)

A reasonably specific description of the debtor's repayment obligations to the extent known by
the creditor or creditor’s representative,

1, INSTRUCTIONS AND NOTICE TO DEBTOR

Reaffirming a debt is a serious financial decision, The law requires you to take certain

steps to make sure the decision fs in your best interest, If these steps are not completed, the
reaffirmation agreement is not effective, even though you have Signed it.

1. Read the disclosures in this Part A carefully, Consider the decision to reaffirm
carefully. Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may
use @ separate agreement you and your creditor agree on).

2, Complete and sign Part D and be sure you can afford to make the payments you
are agreeing to make and have received a copy of the disclosure statement and a completed and
signed reaffirmation agreement.

3. If you were represented by an attorney during the negotiation of your reaffirmation
agreement, the attomey must have signed the certification in Part C.

4. If you were not represented by an attomey during the negotiation of your
reaffirmation agreement, you must have completed and signed Part E.

5. The original of this disclosure must be filed with the court by you or your creditor.

If a separate reaffirmation agreement (other than the one in Part B) has been signed, it must be
attached.

6 Ifthe creditor is not a Credit Union and you were represented by an attorney during

the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective
upon filing with the court unless the reaffirmation is presumed to be an undue hardship as
explained in Part D. If the creditor is a Credit Union and you were represented by an attomey
during the negotiation of your reaffirmation agreement; your reaffirmation agreement becomes
effective upon filing with the court.

7, If you were not represented by an attorney during the negotiation of your
reaffirmation agreement, it will not be effective unless the court approves it. The court will notify
you and the creditor of the hearing on your reaffirmation agreement, You must attend this hearing
in bankruptcy court where the judge will review your reaffirmation agreement. The bankruptcy
court must approve your reaffirmation agreement as consistent with your best interests, except that
no court approval is required if your reaffirmation agreement is for a consumer debt secured by a
mortgage, decd of trust, security deed, or other lien on your real property, like your home.

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agrecment at any time before the bankruptcy
court enters a discharge order or before the expiration of the 60-day period that begins on the date
your reaffirmation agreement is filed with the court, whichever occurs later. To rescind (cancel)
your reaffirmation agreement, you must notify the creditor that your reaffirmation agreement is

Reaffirmation Agreement 2020-003401 jrow Page 7 of 12
Case 20-34984 Document 15 Filed in TXSB on 12/01/20 Page 8 of 12

B2400A/B ALT{Form 2400A/8 ALT) (12/25)
rescinded (or canceled).
Frequently Asked Questions:
are_your obligations if 1 e deb A reaffirmed debt remains your

personal legal obligation. It is not discharged in your bankruptcy case. That means that if you
default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to

example, if you are reaffirming an open end credit agreement, the creditor may be permitted by
that agreement or applicable law to change the terms of that agreement in the future under certain
conditions.

 
 

*

Are You required to enter into a reaffirmation agreement by any law? No, you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
Be sure you can afford the payments you agree to make.

      

   

What if your creditor has a security interest or lien? Your bankruptcy discharge does not
eliminate any lien on your Property. A “lien” is often referred to as a security interest, deed of
trust, mortgage or security deed. Even if you do not reaffirm and your personal liability on the debt
is discharged, because of the lien your creditor may still have the right to take the property securing
the lien if you do not pay the debt or default on it. If the lien is on an item of personal property that
is exempt under your State's law or that the trustee has abandoned, you may be able to redeem the
item rather than reaffirm the debt. To redeem, you must make a single payment to the creditor
equal to the amount of the allawed secured claim, as agreed by the parties or determined by the
court,

NOTE: When this disclosure refers to what a creditor “may” do, it does not use the
word “may” to give the creditor specific permission. The word “may” is used to tell
you what might occur if the law permits the creditor to take the action. If you have
questions about your reaffirming a debt or what the law requires, consult with the
attomey who helped you negotiate this agreement reaffirming a debt. If you don’t
have an attorney helping you, the judge will explain the effect of your reaffirming
a debt when the hearing on the reaffirmation agreement is held.

PART B: REAFFIRMATION AGREEMENT.
I (we) agree to reaffinn the debts arising under the credit agreement described below,
|. Brief description of credit agreement: NY / fy
2. Description of any changes to the credit agreement made as part of this reaffirmation

agreement: N is

Reaffirmation Agreement 2020-003401 jmw Page 8 of 12
Case 20-34984 Document 15 Filed in TXSB on 12/01/20 Page 9 of 12

B2400A/B ALT(Form 2400A/8 ALT} {12/15}

Borrower: Accepted by creditor:

THE BANK OF NEW YORK MELLON,

SUCCESSOR TO THE BANK OF NEW YORK,

NOT IN ITS INDIVIDUAL CAPACITY BUT

SOLELY AS TRUSTEE ON BEHALF OF THE

HOLDERS OF THE CIT MORTGAGE LOAN

TRUST, 2007-1 ASSET-BACKED

Noy. _ ; CERTIFICATES, SERIES 2007-1
Baldertay Exscabecto CATES

e lot Name) (Printed Name of Creal bet tort tatty Servicing, Inc. as Attorney In Fact

 

 

  

 
 

Co:horrower, if-also. reaffirming these debts

Jose Escabe,

(Print Na

 

Signing for Creditor)

        

 
 

ime)
Date of creditor acceptance:

    

(Signature)
Date: nislze 20,

Reaffirmatian Agreement 2020-003401 jmw Page 9'of 12
Case 20-34984 Document15 Filed in TXSB on 12/01/20 Page 10 of 12

B2400A/8 ALT{Form 2400A/B ALT) (12/15)
PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).

{To be fled only if the attorney represented the debtor during the course of negotiating
this agreement}

EX) 1 hereby certify that (1) this agreement represents a fully informed and voluntary
agreement by the debtor; (2) this agreement does not impose an undue hardship on the debtor or
any dependent of the debtor; and (3) I have fully advised the debtor of the legal effect and
consequences of this agreement and any default under this agreement.

U {Check box, if applicable and the creditor is not @ Credit Union.) A presumption of
undue hardship has been established with respect to this agreement. In my opinion, however, the
debtor is able to make the required payment.

Printed Name of Debtor’s Attomey: 24” etl kil,

Signature of Debtor's Attomey: A oS
Date: i = 1-2b2,,

  

 

Reoffirmation Agreement 2020-003401 jmw Page 10 of 12

 
Case 20-34984 Document 15 Filed in TXSB on 12/01/20 Page 11 of 12

‘B2400A/8 ALT(Form 2400A/6 ALT} (12/45)

PART D: DEBTOR'S: STATEMENT IN SUPPORT OF
AGREEMENT ae

 

[Read and complete sections j-and 2, QR, ifthe creditor is a,Credit Union and.
the debtor is represented By Gn_attorney, read section 3. Sign-the appropriate:
Signature line(a) and date your signature. if ‘you. complete sectiony-1 and 2
aud your income léss-inonthly expenses does not leave enough to.make the
paynients under this reaffirmation agreement, check the bor at the top of page
I indicating “Presumption of Undue Hardship.” Otherwise, check the box af
‘the top of page } indicating “No Presumption of Undue. Hardshijg"]

I. | believe this reaffirmation: agreement will not impose an undue hardship onmy
dependents or me. [ cai afford to make the ‘payments: an: the reaffirmed’ debt because:my
monthly income (take‘home pay. plus any other income received) is.$19705.20) atid my actual:
current monthly expenses-including-‘monthly payments o post-bankniptey debt and’ other:
reaffirmation agreements total 13274,96} leaving § [430-257 to-make the required payments.
on this reaffirmed debt,

 
 

l understand that if my incamé less my monthly-expenses does not leave'enough to.
make the payrénts, this reaffirmation agreement is presumed to.be amindue hardship:on
me-and must be.reviewed -by the-court; However, this:ptesumption: may: be overcome: if |
explain to the: satisfaction: 6f the céurt Kow T can afford to make the payments ‘here:

 

 

(Use an additional page if needed for a full'explanation,)

2, 1 received a copy. of the Reaffirmation Disclosure Statement in Part A-and a,
completed and'signed reaffirmation agreement.

   

 

Signed: Tes Met

Date:

[{f the creditor is a.Credit Union and the debtor is represented by an attomey]

3. J Believe this feaffirmation agreement is in my financial. interest. | cun-affordd:to'make
the. paymentson ‘the reaffirmed debt. received a copy of the Reaffirmation Disclosure Stetenient
in Part A-and:a:completed:and signed reaffirmation agreement,

 

 

Signed:

(Debtor)

Goint Debtor, dfany)
Date:

 

Reafitrmation Agraoment 2020-003401 jmw Page 2% of 12.

 
Case 20-34984 Document 15 Filed in TXSB on 12/01/20 Page 12 of 12

B2400A/8 ALT(Form 2400A/B ALT) (12/15)
PART E: MOTION FOR COURT APPROVAL

[To be completed and filed only if the debtor is not represented by an attorney during the course
of negotiating this agreement, J

0 RCO PROVAL TION

I (we), the debtor(s), affirm the following to be true and correct:

1 am not represented by an attorney in connection with this reaffirmation agreement.

! believe this reaffirmation agreement is in my best interest based on the income and
expenses | have disclosed in my Statement in Support of this reaffirmation agreement, and because
(provide any additional relevant reasons the court should consider):

Therefore, I ask the court for an order approving this reaffirmation agreement under the
following provisions (check ail applicable boxes):

0 11 U.S.C. § 524(c)(6) (debtor is not represented by an attorney during the course
of the negotiation of the reaffirmation agreement)

0 It U.S.C. § 524(m) (presumption of undue hardship has arisen because
monthly expenses exceed monthly income)

Signed:

 

(Webtor)
(Joint Debtor, if any)

 

 

Reafflemation Agreement 2020-003401 Jmw Page 12 of 12

 
